 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of the date signed (the
“Effective Date”), by and between MJ Holdings Inc., a Nevada corporation (the
“Employer”) and Paris Balaouras (the “Employee”). In consideration of the mutual
covenants contained in this Agreement, Employer and Employee agree as follows:

 

1. Employment. Employer agrees to employ Employee and Employee agrees to be
employed by Employer on the terms and conditions set forth in this Agreement.

 

2. Position, Duties, Reporting.

 

(a) Position: Chief Cultivation Officer.

 

(b) Reporting: to the CEO and the Board of Directors (the “Board” or the
Chairperson, as applicable) of Employer or its designee.

 

(c) Duties: Employee shall perform the duties and responsibilities of the
Position for Employer subject to the direction of the Board and in coordination
with the CEO, and such other responsibilities and duties performed by and in
Position of corporations of the size, type and nature of Employer, as such
duties exists from time to time, and as may from time to time be reasonably
assigned by the Board or in cooperation with the CEO. Employee shall devote his
substantial time, energy, skill and best efforts to the business and affairs of
Employer. Employee acknowledges and agrees that he shall observe and comply with
all of the Company’s policies.

 

3. Term. The term of this Agreement (the “Term”) shall be a period of three (3)
years, during which entire time Employee shall be considered an at-will employee
of Employer and, subject to the provisions of Section 6, the employment
relationship described herein may be terminated by either Employee or Employer
at any time. Upon the expiration of the Term, the Employee may continue to be
employed by the Employer at the will of the parties.

 

4. Compensation and Benefits. The regular compensation and benefits payable to
Employee under this Agreement shall be as follows:

 

  (a) Base Salary. During the term of this Agreement, for all services rendered
by Employee under this Agreement, Employer shall pay Employee a base salary at
the annual rate of $105,000. The base salary shall be payable in accordance with
Employer’s usual practice for its senior Employees, subject to any applicable
tax and payroll deductions,         (b) Annual Bonus. In addition to his Base
Salary, Executive shall be eligible to receive an annual discretionary bonus
(the “Bonus”) during the Term, based on performance criteria determined by the
board of directors of Employer (the “Board”) in its sole discretion, in amount
equal to up to 100% of Employee’s base salary for the then current fiscal year.
        (c) Stock Grant. In addition to his Base Salary, Executive shall be
eligible to receive an annual discretionary stock grant during the Term which
shall be vested in equal increments of 1/3rd each over a three year period
beginning on the first anniversary of employment; such Grant shall be based on
performance criteria determined by the board of directors of Employer (the
“Board”) in its sole discretion.         (d) Compensatory Stock Grant. In
addition to his Base Salary, Employee shall be eligible to receive a
compensatory stock grant of 667,000 shares for and in consideration of past
compensation (approximately $500,000 over the past 2.5 years) foregone by
Employee; such grant exercisable at Employee’s option as such time as Employer
is profitable at the NOI level on a trailing twelve (12) month basis or upon
other commercial reasonable terms as the Board may determine.

 

 

 

 

(d) Option Grant. Employee shall be awarded, on the date hereof, options (the
“Options”) to purchase 500,000 shares of the Company’s common stock, exercisable
at a price of $.75 per share, pursuant to the terms, conditions and vesting
schedule set forth in the Non-Qualified Option Agreement attached hereto as
Exhibit A. Furthermore, an additional award of options to purchase 500,000
shares of the Company’s common stock at a strike price to be determined by the
Board will be awarded to the Employee if and when the Company institutes a new
employee stock option program during the Term. This Agreement and the issuance
and grant of the Options hereunder is made by Employer in reliance upon the
express representations and warranties of Employee, which by acceptance hereof,
Employee confirms that:

 

(i) The Options and the shares of common stock issuable upon exercise of the
Options (collectively, the “Securities”) granted to Employee pursuant to this
Agreement are being acquired by Employee for his own account, for investment
purposes, and not with a view to, or for sale in connection with, any
distribution of the Securities. It is understood that the Securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of exemption from the registration provisions of the Securities
Act which depends, among other things, upon the bona fide nature of his
representations as expressed herein;

 

(ii) The Securities must be held by Employee indefinitely unless they are
subsequently registered under the Securities Act and any applicable state
securities laws, or an exemption from such registration is available. Employer
is under no obligation to register the Securities or to make available any such
exemption;

 

(iii) Employee further represents that Employee has had access to the financial
statements or books and records of Employer, has had the opportunity to ask
questions of Employer concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information;

 

(iv) Unless and until the Securities are registered under the Securities Act,
all certificates representing the Securities and any certificates subsequently
issued in substitution therefore and any certificate for any securities issued
pursuant to any stock split, share reclassification, stock dividend or other
similar capital event shall bear legends in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

(d) Regular Benefits. Employee shall be entitled to health insurance benefits
from Employer, and shall also be entitled to participate in any employee benefit
plans, life insurance plans, disability income plans, retirement plans, expense
reimbursement plans and other benefit plans which Employer may from time to time
have in effect for all or most of its employees. Participation in any Employer
benefit plan shall be subject to the terms of the applicable plan documents,
generally applicable policies of Employer, applicable law and the discretion of
the Board, or any administrative or other committee provided for in or
contemplated by any such plan. Except with respect to the aforementioned health
insurance benefits, nothing contained in this Agreement shall be construed to
create any obligation on the part of Employer to establish any such plan or to
maintain the effectiveness of any such plan which may be in effect from time to
time.

 

(e) Vacation. Employee shall be entitled to three (3) weeks paid time off per
year, such vacation leave to be taken in accordance with Employer’s standard
employee vacation policy, and at such time or times as will not unreasonably
hinder or interfere with Employer’s business or operations.

 

(f) Taxation of Payments and Benefits. Employer shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require Employer
to make any payments to compensate Employee for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

 

 

 

(g) Expenses. Employer shall reimburse Employee for all reasonable and necessary
business-related out-of-pocket expenses incurred or paid by Employee in
performing his duties under this Agreement and that are consistent with
applicable policies of Employer and immediate manager. All payments for
reimbursement of such expenses shall be made upon presentation by Employee of
expense statements or vouchers and such other supporting information as Employer
may from time to time reasonably request.

 

(h) Exclusivity of Salary and Benefits. Employee shall not be entitled to any
payments or benefits other than those provided under this Agreement.

 

5. Extent of Service. (a) During Employee’s employment under this Agreement,
Employee shall devote Employee’s substantial business time, best efforts and
business judgment, skill and knowledge to the advancement of Employer’s
interests and to the discharge of Employee’s duties and responsibilities under
this Agreement. Employee shall not engage in any other business activity except
as may be approved by the Board; provided that nothing in this Agreement shall
be construed as preventing Employee from:

 

(i) investing Employee’s assets in any company or other entity in a manner not
prohibited by Section 7(d) and in such form or manner as shall not require any
material activities on Employee’s part in connection with the operations or
affairs of the companies or other entities in which such investments are made;
and

 

(ii) engaging in religious, charitable or other community or non-profit
activities that do not impair Employee’s ability to fulfill Employee’s duties
and responsibilities under this Agreement.

 

(b) Employee shall cooperate with Employer in the event Employer wishes to
obtain key-man insurance on Employee. Such cooperation shall include, but not be
limited to, taking any physical examinations that may be requested by the
insurance company.

 

6. Termination and Termination Benefits. (a) Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation and
benefits payable to Employee under this Agreement shall terminate on the date of
termination of Employee’s employment under this Agreement. Notwithstanding the
foregoing, in the event of termination of Employee’s employment by Employer
without Cause (as defined below) or by Employee as a result of a material breach
by Employer of any of Employer’s obligations under this Agreement, or any other
agreement to which Employee and Employer are now or hereafter parties, Employer
shall provide to Employee the following termination benefits (“Termination
Benefits”):

 

(i) continued periodic payment of Employee’s base salary at the rate then in
effect pursuant to Section 4(a) for the period from the date of termination
until the date that is six (6) months after the date of termination; including
that to the extent that any sums are deferred and unpaid such sums shall be paid
within fourteen (14) days of termination;

 

(ii) if Employee is participating in Employer’s health insurance plan on the
date of termination, continuation of group health plan benefits to the extent
authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”), with Employer paying the entire cost of the regular premium for such
benefits for six (6) months after the date of termination; and

 

(iii) if Employee is participating in Employer’s life insurance and short term
and long term disability insurance plans on the date of termination,
continuation of those benefits at Employer’s expense, for the period from the
date of termination until the date that is six (6) months after the date of
termination.

 

 

 

 

Notwithstanding the foregoing, nothing in this Section 6(a) shall be construed
to affect Employee’s right to receive COBRA continuation entirely at Employee’s
own cost to the extent that Employee may continue to be entitled to COBRA
continuation after Employee’s right to cost sharing under Section 6(a)(ii)
ceases.

 

For purposes of this Agreement, the term “Cause” shall mean:

 

(i) dishonest or fraudulent statements or acts of Employee with respect to
Employer or any affiliate of Employer;

 

(ii) Employee’s conviction of, or entry of a plea of guilty or nolo contendere
for, (A) a felony or (B) any misdemeanor (excluding minor traffic violations)
involving moral turpitude, deceit, dishonesty or fraud;

 

(iii) willful misconduct of Employee or the failure of Employee for any reason,
within thirty (30) days after receipt by Employee of written notice from the
Board, to comply with reasonable specific instructions of the Board or requests
of the Board for other specific action or specific omission to act that in each
case may adversely affect Employer’s business or operations; or

 

(iv) material breach by Employee of any of Employee’s obligations under this
Agreement, or any other agreement to which Employee and Employer are now or
hereafter parties.

 

(b) Disability. If Employee shall be disabled so as to be unable to perform the
essential functions of Employee’s then existing position or positions under this
Agreement with reasonable accommodation, the Board may remove Employee from any
responsibilities and/or reassign Employee to another position with Employer
during the period of such disability. Notwithstanding any such removal or
reassignment, Employee shall continue to receive Employee’s full base salary
(less any disability pay or sick pay benefits to which Employee may be entitled
under Employer’s policies) and benefits under Section 4 of this Agreement
(except to the extent that Employee may be ineligible for one or more such
benefits under applicable plan terms) for a period of time equal to twelve (12)
months. If any question shall arise as to whether during any period Employee is
disabled so as to be unable to perform the essential functions of Employee’s
then existing position or positions with reasonable accommodation, Employee may,
and at the request of Employer shall, submit to Employer a certification in
reasonable detail by a physician selected by Employer to whom Employee or
Employee’s guardian has no reasonable objection as to whether Employee is so
disabled or how long such disability is expected to continue, and such
certification shall for the purposes of this Agreement be conclusive of the
issue. Employee shall cooperate with any reasonable request of the physician in
connection with such certification. If such question shall arise and Employee
shall fail to submit such certification, Employer’s determination of such issue
shall be binding on Employee. Nothing in this Section 6(b) shall be construed to
waive Employee’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

7. Confidential Information, Noncompetition and Cooperation.

 

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to Employer which is of value to
Employer in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to Employer. Confidential
Information includes, without limitation, financial information, reports and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been developed for Employer, or discussed or considered by
the management of Employer and that have specific application to Employer.
Confidential Information includes information developed by Employee in the
course of Employee’s employment by Employer, as well as other information to
which Employee may have access in connection with Employee’s employment.
Confidential Information also includes the confidential information of others
with which Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include the following: information in the
public domain, unless due to breach of Employee’s duties under Section 7(b); any
of the items listed in this section that were developed, possessed or created by
Employee prior to the date of this Agreement; or any designs, inventions and
other intellectual property conceptualized by Employee during the period he is
employed by Employer but which are not directly related to Employer’s business
operations.

 

 

 

 

(b) Confidentiality. Employee understands and agrees that Employee’s employment
creates a relationship of confidence and trust between Employee and Employer
with respect to all Confidential Information. At all times, both during
Employee’s employment with Employer and after its termination, Employee will
keep in confidence and trust all such Confidential Information, and will not use
or disclose any such Confidential Information without the prior written consent
of Employer, except as may be necessary in the ordinary course of performing
Employee’s duties to Employer.

 

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Employee by Employer or are produced by
Employee in connection with Employee’s employment will be and remain the sole
property of Employer. Employee will return to Employer all such materials and
property as and when requested by Employer. In any event, Employee will return
all such materials and property immediately upon termination of Employee’s
employment for any reason. Employee will not retain with Employee any such
material or property or any copies thereof after such termination.
Notwithstanding the foregoing, Employee may retain after the termination of his
employment with Employer copies of his personal notes, diaries, journals,
correspondence, expense accounts, communication logs, business cards, contact
lists, and other similar materials maintained by Employee.

 

(d) Noncompetition and Nonsolicitation. Without the prior written consent of the
Board, during the period that Employee is employed by Employer and, in the event
Employee terminates his employment with Employer for any reason other than as a
result of a material breach by Employer of any of Employer’s obligations under
this Agreement, or any other agreement to which Employee and Employer are now or
hereafter parties, for one (1) year thereafter, Employee will not, directly or
indirectly, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise, engage, participate, assist or invest in any Competing
Business (as hereinafter defined). Without the prior written consent of the
Board, during the period that Employee is employed by Employer and, (x) in the
event of the termination of Employee’s employment by Employer with Cause or (y)
in the event Employee terminates his employment with Employer for any reason
other than as a result of a material breach by Employer of any of Employer’s
obligations under this Agreement, or any other agreement to which Employee and
Employer are now or hereafter parties, for eighteen (18) months thereafter,
Employee will refrain from directly or indirectly employing, attempting to
employ, recruiting or otherwise soliciting, inducing or influencing any person
to leave employment with Employer, and also will refrain from soliciting or
encouraging any customer or supplier to terminate or otherwise modify adversely
its business relationship with Employer. Employee understands that the
restrictions set forth in this Section 7(d) are intended to protect Employer’s
interest in its Confidential Information and established employee, customer and
supplier relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose. For purposes of this Agreement, the
term “Competing Business” shall mean any business that provides or intends to
provide the same or similar services as those provided by Employer or any of its
subsidiaries in any geographic area then served by Employer (which for this
purpose only shall be defined as being within one hundred (100) miles of any
office or data center currently used or operated by Employer or any subsidiary
of Employer). Notwithstanding the foregoing, Employee may own up to two percent
(2%) of the outstanding stock of a publicly held corporation.

 

(e) Third-Party Agreements and Rights. Employee hereby confirms that Employee is
not bound by the terms of any agreement with any previous employer or other
party which restricts in any way Employee’s use or disclosure of information or
Employee’s engagement in any business. Employee represents to Employer that
Employee’s execution of this Agreement, Employee’s employment with Employer and
the performance of Employee’s proposed duties for Employer will not violate any
obligations Employee may have to any such previous employer or other party. In
Employee’s work for Employer, Employee will not disclose or make use of any
information in violation of any agreements with or rights of any such previous
employer or other party, and Employee will not bring to the premises of Employer
any copies or other tangible embodiments of non-public information belonging to
or obtained from any such previous employment or other party.

 

 

 

 

(f) Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with Employer in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of Employer which relate to events or
occurrences that transpired while Employee was employed by Employer. Employee’s
full cooperation in connection with such claims or actions shall include, but
not be limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of Employer at mutually convenient
times. During and after Employee’s employment, Employee also shall cooperate
fully with Employer in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Employee was employed by
Employer. Employer shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 7(f) and shall pay Employee for his time at his annual
salary rate in effect at the time of the termination of his employment.

 

(g) Developments. Employee will make full and prompt disclosure to Employer of
all inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, graphics or images, audio or visual works, and other
works of authorship (collectively “Developments”), whether or not patentable or
copyrightable, that are created, made, conceived or reduced to practice by
Employee (alone or jointly with others) or under Employee’s direction during the
period of his employment and that pertain directly to Employer’s business
operations. Employee acknowledges that all work performed by Employee for
Employer hereunder is on a “work for hire” basis, and Employee hereby assigns
and transfers, and will assign and transfer, to Employer and its successors and
assigns all of Employee’s right, title and interest, including, but not limited
to, all patents, patent applications, trademarks and trademark applications,
copyrights and copyright applications, and other intellectual property rights in
all countries and territories worldwide and under any international conventions,
in and to all Developments that (a) relate to the business of Employer or any of
the products or services of Employer; (b) result from tasks assigned to Employee
by Employer; or (c) result from the use of personal property (whether tangible
or intangible) owned, leased or contracted for by Employer.

 

(h) Injunction. Employee agrees that it would be difficult to measure any
damages caused to Employer which might result from any breach by Employee of the
promises set forth in this Section 7, and that in any event money damages would
be an inadequate remedy for any such breach. Accordingly, subject to Section 8
of this Agreement, Employee agrees that if Employee breaches, or proposes to
breach, any portion of this Agreement, Employer shall be entitled, in addition
to all other remedies that it may have, to seek an injunction or other
appropriate equitable relief to restrain any such breach.

 

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of Employee’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum, form or location agreed upon by the parties or, in the
absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in New York, New York in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. In the event that any
person or entity other than Employee or Employer may be a party with regard to
any such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided, that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

 

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the courts of the State of New York. Accordingly,
with respect to any such court action, Employee (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

 

 

 

 

10. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

 

11. Assignment; Successors and Assigns, etc. Neither Employer nor Employee may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other party;
provided, that Employer may assign its rights under this Agreement without the
consent of Employee in the event that Employer shall effect a reorganization,
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other entity. This
Agreement shall inure to the benefit of and be binding upon Employer and
Employee, their respective successors, executors, administrators, heirs and
permitted assigns.

 

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

13. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

14. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to Employee at the
last address Employee has filed in writing with Employer or, in the case of
Employer, at its principal executive offices, Attn: Roger Bloss, Interim CEO,
1300 S Jones Blvd, Las Vegas, NV and shall be effective on the date of delivery
in person or by courier or three (3) days after the date mailed.

 

15. Amendment. This Agreement may be amended or modified only by a written
instrument signed by Employee and by a duly authorized representative of
Employer.

 

16. Governing Law. This is a Nevada contract and shall be construed under and be
governed in all respects by the laws of the State of Nevada, without giving
effect to the conflict of laws principles of such State.

 

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by Employer and by Employee
as of the Effective Date.

 

MJ HOLDINGS, INC.         By:     Name: Roger Bloss   Title: Interim Chief
Executive Officer  

 

EMPLOYEE           Paris Balaouras       September 15, 2020   Effective Date  

 

 

 

 

EXHIBIT A

 

Non-Qualified Option Agreement

 

[To be established by the board of directors]

 

 

 